Citation Nr: 0122969	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  95-29 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from December 14, 1967, to 
December 11, 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1995.  This 
case was previously before the Board in May 1997.  At that 
time the Board remanded the case for additional development.  


REMAND

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2000); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).  The evidence necessary 
to establish the occurrence of a recognizable stressor during 
service to support a diagnosis of PTSD will vary depending 
upon whether the veteran engaged in "combat with the 
enemy."  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f); 
see also 38 U.S.C.A. § 1154(b) (West 1991).  If VA determines 
that the veteran did not engage in combat, the veteran's own 
lay testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, there must be 
other credible supporting evidence.  The credible supporting 
evidence is not limited to service department records, but 
can be from other sources.  See YR v. West, 11 Vet. App. 393, 
397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).

Since the filing of his claim, the veteran has alleged a 
number of events which might be regarded as stressors.  These 
stressors include:  a landmine blowing up a jeep the veteran 
was driving and killing the others in the jeep; performing 
guard duty during which bodies were blown up by claymore 
mines; experiencing a mortar attack while driving a jeep, 
losing control, and being trapped under the jeep; having to 
brandish a rifle in the orderly room to defend himself 
against accusations that he said things that he had not said; 
being attacked by two civilians which caused him to break the 
arm of the one attacker and break the neck of the other 
attacker; enduring mortar attacks at Long Binh in July, 
August, and December 1968; seeing casualties from the field; 
having his best buddy seriously injured; and having a close 
friend dying while the veteran was in Vietnam. 

As noted above, in May 1997 this case was remanded for 
additional development.  The remand required that an 
examination by two psychiatrists be conducted.  The examiners 
were asked to provide certain opinions, especially as to the 
bases for any diagnosis of PTSD.  The remand stated that:

If PTSD is diagnosed, the examiners 
should be instructed to (1) specify the 
particular in-service stressor or 
stressors sufficient to result in the 
current PTSD symptoms, and (2) determine 
whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied as to each such stressor.  

(Emphasis in original).  In accordance with the remand, in 
November 1999 a VA examination was conducted.  While the 
examination report shows a diagnosis of chronic PTSD, it does 
not clearly address each of the claimed stressors and whether 
the diagnostic criteria to support the diagnosis of PTSD were 
met as to each stressor.  Several stressors were identified 
by the examiners, including a jeep accident which in part has 
been corroborated by the veteran's service medical records 
which show treatment for injuries sustained therein.  
However, the examiners noted that the veteran met the 
criteria for PTSD on the basis of the attack by two 
civilians, during which he was forced to kill the first and 
injure the second, "and all of the other events that he was 
exposed to in Vietnam."  The report shows symptoms such as 
nightmares, intrusive thoughts, flashbacks, avoidance, 
feelings of detachment, a foreshortened future, and 
hyperarousal symptoms (irritability).  Yet, the description 
of these symptoms reveals little in the way of a relationship 
between them and the majority of the stressors named above.  
The veteran's nightmares are described as being combat 
related, and symptoms of intrusive thoughts reportedly 
involve only the ostensible killing of the Vietnamese 
civilian.  The lone flashback is described only as having 
been triggered by grass.  Given the resulting lack of clarity 
as to which stressor is the source of the veteran's PTSD, and 
the significance of that fact to the outcome of the veteran's 
claim, the Board is of the view that additional development 
in this regard is necessary.

The Board also notes that On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(Act), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
which made significant changes in the law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  VA has promulgated regulations to implement the 
provisions of that Act.  66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The Act is applicable to all 
claims filed on or after the date of the Act, or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5107 note (West Supp. 2001); see also Holliday 
v. Principi, 14 Vet. App. 280 (2001).  The changes include an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits, and the elimination of the concept of a well-
grounded claim.  Further, the changes redefine the 
obligations of VA with respect to the duty to assist, 
including the requirement that the RO make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
the claim, upon receipt of a substantially complete 
application for benefits.  66 Fed. Reg. 45,630-31 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).

Accordingly, the case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
as implemented by the newly promulgated 
VA regulations, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures found at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001) and 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.159 and 
3.326(a)) are fully satisfied. 

2.  The RO should ask the VA examiners 
who conducted the November 1999 
examination to review the claims file, 
and specifically address each stressor 
and its effect on the diagnosis of PTSD.  
Specifically, the RO should ask the 
examiners to render an opinion as to 
whether each of the stressors referenced 
by the veteran, and reiterated above, is 
sufficient to result in or contribute to 
the diagnosis of PTSD, especially the 
events relative to a vehicle accident for 
which the veteran was treated in 
service-in May 1969.  

3.  The RO should ensure that the 
requested opinion evidence is clearly 
stated and in compliance with this 
remand.  If the report is insufficient, 
it should be returned to the examiner for 
necessary corrective action.

4.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should re-
adjudicate the claim.  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to obtain clarifying 
data and to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2000).


